            Case 1:18-cv-02542-SAG Document 65 Filed 10/10/19 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND


        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                                  October 10, 2019

  LETTER TO COUNSEL

          RE:     Devon B. Harrod v. Mayor & City Council, et al.;
                  Civil No. SAG-18-2542

  Dear Counsel:

          In this case, Plaintiff Devon B. Harrod sues former Baltimore City Police Officers
  Evodio Hendrix and Wayne Jenkins (collectively “the Officer Defendants”), the Baltimore
  Police Department (“BPD”), and former Deputy Commissioner Dean Palmere (“Palmere”),
  alleging civil rights violations in connection with his arrest by the Officer Defendants.
  ECF 1. Specifically, Harrod alleges that the Officer Defendants, who have been convicted in
  federal court for criminal conduct during their tenure with BPD's Gun Trace Task Force
  (“GTTF”), planted evidence and coerced a false confession from him during a single interaction
  on August 20, 2015. Id.1 I have reviewed BPD and Palmere's Motion to Bifurcate and Stay
  Discovery (“the Motion”), ECF 55, the Opposition filed by Harrod, ECF 62, and BPD and
  Palmere's Reply, ECF 64. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the
  reasons set forth below, the Motion will be granted.
        The Motion seeks to bifurcate the trial of Harrod's § 1983 claims against the Officer
  Defendants from his § 1983 Monell claim against BPD, and his supervisory claims against
  Palmere.2 First, the standard for bifurcating trials is addressed in Federal Rule of Civil
  Procedure 42(b):
          For convenience, to avoid prejudice, or to expedite and economize, the court may
          order a separate trial of one or more separate issues, claims, crossclaims,
          counterclaims, or third-party claims. When ordering a separate trial, the court
          must preserve any federal right to a jury trial.

  1
    The alleged incident involving Harrod was not part of the charged conduct resulting in the
  criminal conviction of either of the Officer Defendants. See ECF 55-1 at 6 n.4 (citing the Officer
  Defendants’ Plea Agreements in their respective criminal cases).

  2
   Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978), authorized plaintiffs to bring § 1983
  civil rights actions against municipalities where the municipality’s official policy or custom
  caused constitutional injury.
         Case 1:18-cv-02542-SAG Document 65 Filed 10/10/19 Page 2 of 2
Harrod v. Mayor & City Council, et al.
Civil No. SAG-18-2542
October 10, 2019
Page 2

The decision whether to bifurcate claims for trial is committed to the broad discretion of the trial
judge. See Dixon v. CSX Transp., Inc., 990 F.2d 1440, 1443 (4th Cir. 1993).
        The Motion also seeks to stay discovery related to the Monell and supervisory claims
until the case against the Officer Defendants is concluded. Decisions about the appropriate
timing and sequence of discovery lie within the discretion of the trial court. See Fed. R. Civ. P.
26(d)(1) (allowing discovery rules, including those pertaining to scheduling, to be modified “by
court order”).
       Both parties agree that, in the overwhelming majority of similarly situated cases, this
Court has bifurcated Monell and supervisory liability claims from the underlying § 1983 claims
against individual officers. See ECF 55-1 at 4 (BPD and Palmere's Motion citing a string of
cases bifurcating such claims); ECF 62 at 8 (acknowledging that “Monell claims are often
presently bifurcated for trial”). The decision whether to bifurcate is ultimately a fact-specific
inquiry, and nothing about the facts of this case differentiate it from those similar cases.
         In order to establish Monell or supervisory liability, Harrod will have to establish that the
Officer Defendants caused him constitutional injury at the time of his arrest on August 20, 2015.
Discovery as to the facts of that single interaction should be relatively limited in scope. See, e.g.,
Marryshow v. Town of Bladensburg, 139 F.R.D. 318, 319 (D. Md. 1991). If Harrod does not
prove that critical element of his claim, his claims against BPD and Palmere cannot lie. See id.
Harrod correctly notes that it is conceivable that he will prove the requisite constitutional injury,
but that the Officer Defendants' defense of qualified immunity will exempt them from liability.
ECF 62 at 4-5 (citing Int’l Ground Transp. v. Mayor & City Council of Ocean City, 475 F.3d
214, 219 (4th Cir. 2007)). In that circumstance, the case can proceed to discovery and trial
against the BPD and Palmere. The discovery relevant to the Monell and supervisory liability
claims will be far broader than the discovery about the single incident on August 20, 2015,
because it will look at whether there has been a pattern or practice of violating constitutional
rights. Judicial economy is therefore best served by staying discovery into those broader claims
until there is a resolution of whether constitutional injury occurred during a single incident.
Moreover, the evidence that would be relevant at a Monell/supervisory liability trial would be
highly prejudicial if introduced at the trial of the Officer Defendants. Accordingly, bifurcated
trials, in addition to a stay of discovery, are appropriate, and the Motion, ECF 55, is GRANTED.
       Despite the informal nature of this letter, it should be flagged as an Opinion and docketed
as an Order.


                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States District Judge
